                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 10: True and correct copy of a document produced by Defendant in this
                action bearing the Bates Numbers AG0096-0100 (Ex. 9 to Declaration of D.
                Booth)




PPAB 5720354v1.docx                   1
         Case 5:19-cv-00249-FL Document 29-10 Filed 07/17/20 Page 1 of 6
this is wrong on so many levels The Poke                                                    9/14/19, 4'11 PM




The Poke




Exclusive
Popular
Videos
News
Shop




  this is wrong
  on so many
  levels
  by Kit




https://www.thepoke.co.uk/2012/03/09/this-is-wrong-on-so-many-levels/                            Page 1 of 5

                          Case 5:19-cv-00249-FL Document 29-10 Filed 07/17/20 Page 2 of 6
                                                     AG0096
  this is wrong on so many levels The Poke                                                         9/14/19, 4'11 PM




NEXT STORY


    33 Hilarious Airport…
    Topix | Sponsored




    50 Childhood Photo
    Recreations Gone Too…
    Living Magazine | Sponsored                                            From The Web       Sponsored Links

    Boat Names So Funny                                                    She Couldn't Wait To Wear
    You Will Cry Laughing                                                  Her Prom Dress, But The
    BridesBlush | Sponsored                                                Teacher Told Her To Leave
                                                                           EternalLifeStyle

                                                                           Hilarious Cruise Photos Will
    Home Hacks That…
                                                                           Make You Think Twice…
    HealthyGem | Sponsored
                                                                           Worldation



                                                                           The Problematic Scene That
    Kevin Costner Is                                                       Took MASH Off Air
    Married Today But His…                                                 Pure Volume

    Drivepedia | Sponsored

                                                                           After Being Rescued, Two
    These Twins Were
                                                                           Cats Raise Their Kittens…
    Named "Most Beautif…
  https://www.thepoke.co.uk/2012/03/09/this-is-wrong-on-so-many-levels/                                Page 2 of 5

                            Case 5:19-cv-00249-FL Document 29-10 Filed 07/17/20 Page 3 of 6
                                                       AG0097
this is wrong on so many levels The Poke                                                      9/14/19, 4'11 PM


  Named "Most Beautif…                                                   Bukisa
  WorldTravelling | Sponsored


                                                                         The dead giveaway that tells
  Jorge Garcia Is So…                                                    you when Amazon's giving
  Military Bud | Sponsored                                               you a better price than…
                                                                         Wikibuy

                                                                         The 15 Most Overrated
                                                                         Travel Destinations In the…
  Yearbooks That Were                                                    Brainy Penny
  Printed And Handed T…
  SoGoodly | Sponsored
                                                                         17 Amazing Wild Cats You
  Brady Bunch Star Gave                                                  Never Knew Existed
  Crew A Little Extra                                                    Roaring Earth

  Oceandraw | Sponsored

                                                                         Better Than Solar Panels?
                                                                         Revolutionary Invention
  The Average Baseball
                                                                         Takes Nation By Storm!
  Fan Only Gets 7…                                                       Money-Hero.org
  QuizGriz | Sponsored
                                                                                              by Taboola

                                                                                              SEARCH

  He Was A NBA Legend,
  Now He's Working 9 T…
                                                                         THE POKE
  BleacherBreaker | Sponsored
                                                                         MERCHANDISE
  If You Have Gutters You
  Have To Try This To…
  LeafFilter Partner | Sponsored




  Melania Trump
  The Poke




  Anti-vaxxer joke of th…
  The Poke




https://www.thepoke.co.uk/2012/03/09/this-is-wrong-on-so-many-levels/                             Page 3 of 5

                          Case 5:19-cv-00249-FL Document 29-10 Filed 07/17/20 Page 4 of 6
                                                     AG0098
this is wrong on so many levels The Poke                                                    9/14/19, 4'11 PM




  50 Things 'Forrest
  Gump' Producers Hid…
  History By Day | Sponsored

  Sam Elliott: 'She Was
  the Love of My Life'
  Bedtimez | Sponsored




  These Celebs Lost All
  Their Money And C…
  SocialGazette | Sponsored




  The 20 Most Hilarious
  Partner Fails Ever
  Eternally Sunny | Sponsored




  A video of Melania
  Trump is raising
  questions
  The Poke


  A woman asked her
  brother a joke question
  about a snake and got…
  The Poke




https://www.thepoke.co.uk/2012/03/09/this-is-wrong-on-so-many-levels/                           Page 4 of 5

                          Case 5:19-cv-00249-FL Document 29-10 Filed 07/17/20 Page 5 of 6
                                                     AG0099
this is wrong on so many levels The Poke                                                        9/14/19, 4'11 PM




                     BREAKING
                     NEWS:
                     THIS MAN
                     BROUGHT AN
                     'EMOTIONAL
                     SUPPORT CLOWN'
                     TO HIS
                     REDUNDANCY
                     MEETING AND IT'S
                     BRILLIANT




                                                                              FOLLOW, LIKE, JOIN US




    VIDEOS                                 EXCLUSIVE

    POPULAR                                SHOP

    NEWSLETTER



    © The Poke 2019 | T&C's | Cookie Policy | Privacy Policy | Contact Us
                                                                              WEBSITE BY DATADIAL




https://www.thepoke.co.uk/2012/03/09/this-is-wrong-on-so-many-levels/                                 Page 5 of 5

                          Case 5:19-cv-00249-FL Document 29-10 Filed 07/17/20 Page 6 of 6
                                                     AG0100
